Citation Nr: 0201814	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  01-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
sensory deficit of the left lower extremity with retained 
foreign body, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2000, a statement of the case was issued in December 
2000, and a substantive appeal was received in January 2001.  
Pursuant to his request, the veteran was afforded a Board 
hearing at the RO in November 2001.  At his Board hearing, 
the veteran submitted additional medical evidence consisting 
of an August 2001 private treatment record.  He also 
submitted a waiver of RO consideration of this evidence; 
thus, the Board has considered this evidence in this 
decision.  

At his November 2001 Board hearing, the veteran raised new 
claims of entitlement to secondary service connection for 
depression and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  These matters are hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected sensory deficit of the 
left lower extremity with retained foreign body is manifested 
by subjective complaints of pain and numbness with objective 
findings of limitation of motion of the ankle, diminished 
reflexes, some muscle atrophy, 3/5 muscle strength, and 
decreased sensation in the lower leg resulting in a 
disability picture more nearly approximating severe 
incomplete paralysis of the femoral nerve.

2.  The veteran's service-connected sensory deficit of the 
left lower extremity with retained foreign body is also 
manifested by fatigue in the leg after prolonged standing or 
walking and some skin changes, but without persistent edema.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation 
(but no higher) for service-connected sensory deficit of the 
left lower extremity with retained foreign body have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124a, Diagnostic Codes 8526-
8626 (2001).

2.  The criteria for entitlement to a separate 10 percent 
evaluation (but no higher) for post-phlebitic syndrome with 
findings in the left lower extremity attributed to venous 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2001); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes service medical 
records as well as VA examination reports and private 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  He testified at his November 2001 Board 
hearing that all medical records had been submitted and there 
were no other records that needed to be obtained.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased 
evaluation.  The discussions in the rating decision and 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate the veteran sustained 
multiple shell fragment wounds to the abdomen, legs, arms, 
and chest.  He also suffered a lacerated left femoral artery 
and a primary end-to-end anastomosis was performed.  VA 
examination in October 1972 showed range of motion in all 
joints to be within normal limits.  X-ray study revealed 
metallic fragments in the left thigh, but there was no report 
of any injury to the left ankle. 

In a December 1972 rating action, the RO awarded service 
connection for a sensory deficit in the left lower extremity 
with retained foreign body, evaluated as 10 percent 
disabling. In an October 1973 rating action, the RO 
determined that a 20 percent evaluation was warranted for the 
service-connected sensory deficit in the left lower extremity 
with retained foreign body.  

The veteran subsequently sought entitlement to an increased 
evaluation in September 1998.  Private treatment records 
dated in 1998 reflect the veteran complained of pain and 
numbness in the left lower extremity with difficulty walking.  
A July 1998 arteriogram indicated severe ischemia related to 
the stenosis of the superficial femoral artery on the left.  
Peripheral examination of the veteran revealed diminished 
pulses on the left foot compared with the right.  A July 1998 
Doppler study of the lower extremities revealed mildly 
decreased ankle brachial index and significantly decreased 
segmental pressures in the left leg compared to the right.  
In August 1998, the veteran underwent a left femoral-
popliteal bypass.  A post-operative diagnosis of superficial 
femoral disease in the left superficial femoral artery was 
noted.

Upon VA examination dated in November 1998, the veteran 
complained of numbness and weakness in his left leg.  It was 
noted that in August 1998, the veteran underwent a second 
"bypass" surgery on his left leg for relief of pain.  The 
veteran noted complete numbness in the left leg below the 
knee anteriorly and posteriorly and over the dorsum of the 
left foot.  It was painful for him to walk on the left foot 
and he occasionally used a cane.  It was reported that the 
veteran had trace left ankle dorsiflexion and trace left 
extension of the great toe.  Plantar flexion of the left leg 
was described as at least 3/5.  Full strength was noted in 
the right extremity.  The examiner noted no atrophy in the 
left lower extremity.  Deep tendon reflexes were absent.  
Plantar stimulation appeared with neutral response.  Joint 
position sense was intact.  The veteran was anesthetic to 
light touch and pinprick over the anterior and lateral left 
calf and dorsum of the left foot.  Gait was markedly 
antalgic.  The veteran was unable to heel strike or forefoot 
strike with the left foot.  He tended to walk in an inverted 
fashion of the left foot.  Relevant assessments of probable 
left peroneal neuropathy, traumatic; gait disorder secondary 
to peroneal neuropathy; and possible causalgia secondary to 
peroneal neuropathy, were noted.  

Upon VA examination dated in April 2000, the veteran 
complained of weakness and pain in his left lower extremity.  
He reported that his leg frequently gave out on him.  He also 
reported numbness from below the knee to the ankle anteriorly 
on the left.  The veteran stated that his ability to walk 
varied from extremely short distances from the bedroom to the 
kitchen depending on how much pain he was in on a given day.  
Physical examination revealed mild tenderness to palpation 
over the anteromedial left thigh.  There was decreased 
sensation below the left knee on the anterior portion of the 
leg down to the ankle.  The skin of the left lower leg was 
scaly with areas of patchy hyperpigmentation.  Muscle 
strength in the left leg was described as 3/5.  The veteran 
had decreased range of motion of the left ankle.  He was only 
able to achieve approximately neutral position with 
dorsiflexion and was able to plantar flexion approximately 20 
degrees.  His knee had full range of motion.  On the left 
side, dorsalis pedis pulse was 1+ and posterior tibial pulse 
was 1+.  Left femoral and left popliteal pulses were 2+.  The 
veteran's gait showed distinct left antalgia and he was 
unable to squat.  The muscle bulk of the left leg appeared to 
be less than the right.  Measurements revealed the right 
thigh measured 19 and 7/8 inches around the widest 
circumference and the left thigh measured 19 and 1/2 inches.  
The right calf measured 13 and 5/8 inches and the left calf 
measured 12 and 5/8 inches.  An impression of status post 
shrapnel wound to the left leg with apparent arteriovenous 
insufficiency with residual pain, numbness, and decreased 
strength.  The examiner further noted that vascular 
laboratory lower arterial examination was completed and the 
left dorsalis pedis and posterior tibial signals were 
triphasic and normal.  Duplex examination of the left 
femoral-popliteal bypass revealed it to be patent without 
evidence of graft compromise.  The ankle/brachial indices 
were consistent with mild symptoms of claudication.  Digital 
pressures suggested perfusion was adequate for wound healing.  

An August 2001 private treatment record indicates that the 
veteran had some diminished reflexes on the left and some 
numbness in the leg on the left.  He also complained of pain 
above the knee.  It was recommended that the veteran undergo 
a left L4 selective nerve root block to relieve his pain.  If 
that failed, it was recommended that he be evaluated for 
stimulator or possible pump.  

At his November 2001 Board hearing, the veteran testified 
that he was currently receiving spinal nerve block 
treatments.  He stated that he was able to walk with a cane, 
but sometimes the pain was so bad he had to use a walker.  
The veteran also testified that his ability to sit or stand 
was also affected.  He stated that he had to handle his leg 
very easy and that it interfered with his sleep at night.  
The veteran testified that he had to have periodic rest 
periods throughout the day and that his left leg was often 
gave way, lending itself to instability on occasion.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected sensory deficit of the left 
lower extremity with retained foreign body is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526, which provides that a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the anterior crural nerve (femoral).  A 30 
percent evaluation is warranted for severe incomplete 
paralysis of the anterior crural nerve (femoral).  Neuritis 
of the anterior crural nerve (femoral) is contemplated by 
38 C.F.R. § 4.124a, Diagnostic Code 8626, and neuralgia of 
the anterior crural nerve (femoral) is contemplated by 
38 C.F.R. § 4.124a, Diagnostic Code 8726.  Peripheral 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  See 38 C.F.R. § 4.123.  Peripheral 
neuralgia characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The medical evidence of record demonstrates that the 
veteran's service-connected sensory deficit of the left lower 
extremity is manifested by complaints of pain and numbness 
with objective findings of muscle atrophy, 3/5 muscle 
strength, and decreased sensation on the anterior portion of 
the lower left leg.  However, the evidence also shows that 
the veteran now also suffers from significant limitation of 
motion of the left ankle and disturbance of gait.  On 
examination in April 2000, plantar flexion was to 
approximately 20 degrees.  However, normal plantar flexion is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The Board 
believes this limitation of motion and disturbance of gait to 
be indicators of impairment of motor function due to the 
service-connected disability resulting from the lacerated 
femoral artery.  See generally 38 C.F.R. § 4.120.  Moreover, 
given the veteran's complaints of pain and fatigue, and in 
view of the demonstrated weakness and incoordination, the 
Board finds that there is additional functional loss due to 
such symptoms which could be expected to further limit 
movement of the ankle, especially during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

When the resulting limitation of motion of the ankle is 
considered together with the sensory loss and loss of muscle 
strength, the Board believes that the resulting disability 
picture more nearly approximates that due to severe 
incomplete paralysis.  Under Diagnostic Code 8526, a 30 
percent rating is therefore warranted.  38 C.F.R. § 4.7.  
However, it is clear from the evidence that there is no 
complete paralysis to warrant the next higher rating of 40 
percent under that Code.  While certainly diminished, the 
veteran still retains the function of his left lower 
extremity to some degree.  The Board also notes that while 
certain demonstrated symptoms such as causalgia and 
impairment of plantar flexion would arguably permit 
application of Diagnostic Code 8525 which deals with the 
posterior tibial nerve, a 30 percent rating is the highest 
available under that Code and consideration under that Code 
would therefore be of no benefit to the veteran. 

At this point, the Board acknowledges that the veteran and 
his representative have asserted that additional separate 
ratings are warranted for the veteran's service-connected 
left lower extremity disability pursuant to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected disability.  
38 C.F.R. § 4.14.  However, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. at 261-62.  The veteran and his 
representative assert that separate ratings are warranted 
pursuant to Diagnostic Codes 5271, 7121, and 5311.  

38 C.F.R. § 4.71a, Diagnostic Code 5271 contemplates limited 
motion of the ankle.  Moderate limited motion warrants a 10 
percent evaluation and a 20 percent evaluation is warranted 
for marked limited motion of the ankle.  As already noted, 
the evidence does show that the veteran suffers limitation of 
motion of the left ankle due to his service-connected 
disability.  However, the Board finds that a separate rating 
under Code 5271 (for limitation of motion of the ankle) would 
duplicate or overlap the symptomatology contemplated by the 
30 percent neurological rating assigned above under Code 
8526.  First of all, the evidence persuasively shows that the 
combat injury was to the upper part of the left lower 
extremity, not to the left ankle itself.  Service medical 
records as well as VA examination in 1972 revealed no actual 
injury to the ankle joint itself.  Range of motion was 
reported to be normal in 1972.  

In other words, while there is clearly limitation of motion 
of the left ankle at this time, such limitation of motion is 
due to the sensory deficit due to the laceration of the 
femoral artery rather than an injury to the musculoskeletal 
aspects of the left ankle.  The provisions of 38 C.F.R. 
§ 4.124a dealing with nerve injuries has been selected as the 
most appropriate for evaluating the veteran's impairment.  It 
is clear from a review of various diagnostic codes under this 
regulation that impairment of movement of various joints are 
contemplated by the neurological ratings.  For example, Code 
8510 contemplates loss of shoulder and elbow movement.  Code 
8511 contemplates loss of adduction, abduction, and rotation 
of the arm as well as flexion of the elbow and extension of 
the wrist.  Codes 8512 and 8514 contemplate impairment of 
motion of the hand, fingers and wrist.  Codes 8521, 8522, 
8523, 8524 and 8525 all include references to various 
limitations of motion of the feet among rating criteria.  In 
view of the rating criteria set forth in 38 C.F.R. § 4.124a, 
the Board finds that assignment of a separate limitation of 
motion rating under Code 5271 would constitute pyramiding and 
thus be contrary to the provisions of 38 C.F.R. § 4.14.  

The veteran's representative has also requested a separate 
evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7121, which contemplates post-phlebitic syndrome of any 
etiology.  With the following findings attributed to venous 
disease: a 100 percent evaluation is warranted for massive 
board-like edema with constant pain at rest; a 60 percent 
evaluation is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; a 40 percent evaluation is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; a 20 percent evaluation is 
warranted for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema; a 10 percent evaluation is warranted 
for intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery; 
and a noncompensable evaluation is warranted for asymptomatic 
palpable or visible varicose veins.  

The November 1998 VA examination also noted a diagnosis of 
possible causalgia secondary to peroneal neuropathy.  The 
April 2000 VA examiner noted the left leg was scaly with 
areas of patchy hyperpigmentation.  The veteran also 
testified at his November 2001 Board hearing that his leg 
would get to the point were it hurt to the extent that he had 
to ease back in the recliner or get into bed and relax for 
awhile because of the pain.  He stated that he had to have 
periodic periods of rest.  Thus, the medical and lay evidence 
demonstrates that the veteran's service-connected sensory 
deficit of the left lower extremity is also manifested by 
fatigue in the leg after prolonged standing or walking and 
skin changes.  Skin changes and fatigue are not specifically 
contemplated by 38 C.F.R. § 4.124a, Diagnostic Codes 8526-
8626 or 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Therefore, 
based upon the evidence of record, the Board concludes that a 
separate rating is warranted for the veteran's left lower 
extremity fatigue and skin changes.  The medical evidence is 
silent for any indication of edema; however, the Board 
concludes that this symptomatology demonstrates fatigue in 
the leg after prolonged standing or walking and warrants a 10 
percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7121.

The Board has considered entitlement to a separate rating 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311, Muscle 
Group XI, which contemplates, among other things, impairment 
of propulsion and plantar flexion of the foot).  This Code 
provides for a noncompensable rating for slight disability, a 
10 percent rating for moderate disability, a 20 percent 
rating for moderately severe disability, and a 30 percent 
rating for severe disability.  Under the applicable rating 
criteria, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c-d).  Under the 
rating criteria, the following are pertinent:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56.

However, the Board concludes that a separate rating for the 
veteran's service-connected sensory deficit of the left lower 
extremity with retained foreign body may not be assigned 
under Diagnostic Code 5311 as the symptomatology contemplated 
is essentially duplicative of that contemplated by Diagnostic 
Codes 8526-8626.  See Esteban v. Brown, 6 Vet. App. at 261-62 
(1994).  Furthermore, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).

The 30 percent disability rating assigned herein pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8526-8626 contemplates 
atrophy of the muscle, weakness, pain, decreased strength, 
and decreased sensation.  Thus, the Board concludes that a 
separate rating for the veteran's service-connected sensory 
deficit of the left lower extremity with retained foreign 
body may not be assigned under 38 C.F.R. § 4.73, Diagnostic 
Code 5311 as such would contemplate the same functions and 
duplicative or overlapping symptomatology.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. at 261-62.

In sum, the Board finds that a 30 percent rating is warranted 
under Code 8526 is warranted and that a separate rating of 10 
percent is warranted under Code 7121.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to a 30 percent evaluation for sensory deficit of 
the left lower extremity with retained foreign body is 
warranted.  Entitlement to a separate 10 percent evaluation 
for post-phlebitic syndrome with findings in the left lower 
extremity attributed to venous disease is warranted.  The 
appeal is granted to this extent.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

